Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 10, 2020

                                     No. 04-19-00801-CV

   IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES JR., AN
                      INCAPACITATED PERSON

                   From the County Court at Law No 1, Webb County, Texas
                             Trial Court No. 2011PB6000081L2
                          Honorable Hugo Martinez, Judge Presiding


                                        ORDER
       Appellant’s motion for an extension of time to file a response to appellee’s motion to
dismiss this appeal for lack of jurisdiction is GRANTED. Appellant’s response, if any, is due on
or before January 23, 2020.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court